Citation Nr: 1747045	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include a skin rash and lesion.

2.  Entitlement to a disability rating greater than 10 percent for a scar of the right lower lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to February 1983. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is now with the RO in New York, New York.  

In December 2012, the Board remanded the case for a Travel Board Hearing at the New York RO per his request. 

Subsequently, a Board hearing was scheduled for April 2017.  The Veteran failed to report for his scheduled hearing without showing a good cause and he did not request that it be rescheduled.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional remand is necessary in order to provide the Veteran with VA examinations in connection with his claims on appeal. 

Initially, the Board notes that the Veteran's service treatment records (STRs) uploaded to VBMS are illegible due to faulty scanning.  A legible copy should be uploaded.

In addition, with regards to the Veteran's service connection claim for right hand disability, to include skin rashes and lesions, the Board observes that the medical record is replete with diagnoses of various skin conditions.  Further, the Veteran identified an event in-service that he asserts caused his current right hand skin condition.  Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's currently diagnosed right hand disability.

Additionally, the Board notes that, in May 2008 the Veteran underwent a VA examination in connection with his increased rating claim for scar of the right lower lip.  However, the Board notes that the orthopedic physician who examined the Veteran specifically indicated "this exam was much more appropriate for dentist, not ortho [orthopedic physician]."  There is no indication that this additional examination has been scheduled.  Accordingly, on remand, the appropriate examination should be afforded to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to clarify the Veteran's current address by contacting USPS.

2.  Locate the Veteran's STRs, scan, and upload a legible copy of all records to VBMS. 

If the Veteran's STRs or scan file cannot be located, a formal documentation showing unavailability should be attached to the Veteran's file.  

3.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent statement of the case.  

4.  Then, provide the Veteran with a VA examination by an appropriate examiner to determine the nature and etiology of any current right hand disability, to include any orthopedic and/or skin manifestations.  

The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Although a complete review of the record is imperative, attention is called to the following: 

(i) The Veteran's lay assertions that after climbing a telephone poll during service, he fell, and had n half-inch splinter was lodged between his thumb and index fingers of the right hand; (ii) diagnoses of right palm mass, palmar fibromatosis, and allergic contact dermatitis; (iii) post-service treatment records showing symptoms of dryness, itchiness, cracking, scaly erythematous thin plaques, desquamation, and recurrent rashes.  See Brooklyn HHS medical treatment notes from 2006 to 2007 and New York HHS medical treatments records from February 2010. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Does the Veteran have a currently diagnosed right hand disability, to include any orthopedic and/or dermatological diagnoses?  Specifically indicate whether a rash or lesion is currently shown on that hand.  

If a right hand disability, to include a skin rash and lesion, is NOT currently shown, the examiner MUST address the prior diagnoses, noting that they have since resolved.

(b) For any right hand disability, to include a skin rash and lesion, demonstrated since the beginning of the claim, even if since resolved, the examiner must provide an opinion as to whether it had its onset during active service or is otherwise related to it.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

5.  Provide the Veteran with a VA scar examination by an appropriate examiner examination to assess the current severity of his service-connected right lower lip scar. 

Although a complete review of the record is imperative, attention is called to:

The Veteran's lay assertions that since February 2008 his lip hangs down abnormally and visibly, as well as his indication that the scar constantly itches and irritates him and is extremely painful.  See May and October 2008 Correspondence. 




Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(i)  Provide measurements of each related scar (including scar length and width at its widest part).

(ii) Indicate whether any associated scar causes loss of function. 

(iii) Indicate whether any associated scar is superficial, deep, nonlinear, unstable, or painful.

(iv)  Report the severity of the scar, to specifically include the nature and severity of any:

(a) Associated visible or palpable tissue loss;
(b) Associated gross distortion or asymmetry of features or paired sets of features of the lips);
(c) Elevation or depression of surface contour of scar on palpation;
(d) Adherence of the scar to underlying tissue; 
(e) hypo-pigmentation or hyper-pigmentation of the scar (and the size of the area so affected);
(f) Abnormal skin texture (irregular, atrophic, shiny, scaly, etc.);
(g) Missing underlying soft tissue (and the size of the area so affected); and
(h) Induration and inflexibility of the skin (and the size of the area so affected).

Updated color photographs should be included with the examination report if deemed necessary or helpful.

6.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2017) failure to cooperate by not attending the requested VA examinations may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




